

116 S1231 ES: To reauthorize the Bulletproof Vest Partnership Grant Program.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS1st SessionS. 1231IN THE SENATE OF THE UNITED STATESAN ACTTo reauthorize the Bulletproof Vest Partnership Grant Program.
	
 1.Bulletproof Vest Partnership Grant Program reauthorization(a) In general.—Section 1001(a)(23) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10261(a)(23)) is amended by striking part Y and all that follows and inserting part Y, $30,000,000 for fiscal year 2020, and each fiscal year thereafter..
 (b)Program namePart Y of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10531 et seq.) is amended by inserting before section 2501 the following:
				
 2500.Patrick Leahy Bulletproof Vest Partnership Grant ProgramThe program under this part shall be known as the Patrick Leahy Bulletproof Vest Partnership Grant Program..Passed the Senate May 14, 2019.Secretary